DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 6/13/2022 is acknowledged.
Claims 7-11 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/13/2022.
Claim Objections
	Claims 1 and 16 are objected to because of the following informalities: 
Claim 1 lacks proper secondary antecedent basis for the limitation “an object” (line 13 of claim 1). The claim is suggested to be amended to “the object”.
Claim 16 lacks proper secondary antecedent basis on several occasions for the limitation “an object” (lines 4/7/13/16 of claim 16). The claim is suggested to be amended to “the object”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-6, 12-13, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazaoka (US 20060113733 A1).
In regards to Claim 1, Kazaoka teaches: A patient support apparatus (4 – Fig. 1, Para 0002 and Fig. 13) for traversing objects supported on ground surfaces (Para 0024), said patient support apparatus comprising: a patient support deck (see annotated Fig. 13.1 below) for supporting a patient (Para 0049 – ‘a wheelchair’); a base (1 – Fig. 3) configured to support said patient support deck from the ground surface (see Fig. 3, showing the separation between base 1 and the ground); a plurality of caster wheel assemblies (2 – Fig. 1) including at least one pair of caster wheel assemblies (see note #1 below and Fig. 13.1) spaced from each other (see note #1 below) and coupled to said base (6 is coupled to 1 shown in Fig. 12A) for pivoting movement about respective pivot axes (see annotated Fig. 1.1 below) cooperating to define a reference plane (see annotated Fig. 3.1 below), each of said pair of caster wheel assemblies comprising a respective caster wheel (2 – Fig. 3); and a frame guard (7 – Fig. 2 and 3) coupled to said base (7 indirectly coupled to base 1, shown in Fig. 3) and defining first (23 – Fig. 1, Para 0081) and second ramp surfaces (24 – Fig. 1, Para 0081) each disposed at an angle (see annotated Fig. 1.2 below) relative to said reference plane (see annotated Fig. 1.2 below), with said first ramp surface (23) arranged to engage an object (9 – Fig. 1) supported on the ground surface before the object contacts one or more of said caster wheels (see note #2 below AND Fig. 1 vs. Fig. 12B below) when said patient support apparatus moves in a first direction (to the right in Fig. 12A-D), and with said second ramp surface (24) arranged to engage an object (9 – Fig. 1) supported on the ground surface before the object contacts one or more of said caster wheels (see note #2 below AND Fig. 1 vs. Fig. 12B below) when said patient support apparatus moves in a second direction opposite (moves upward Fig. 12B-D) to said first direction.  
Note #1: As shown in annotated Fig. 13.1 below, the ‘wheel chair’ has caster wheel assemblies which are further shown to be spaced apart from each other on either respective side of the wheel chair.
Note #2: Both the first and second ramp surface will make contact with the before making contact with either ramp. As further shown in annotated Fig. 1 vs. Fig. 12B below, the object contacts the first ramp surface during the forward movement (first direction) of the patient support apparatus. Which the first point of contact would be before the object makes any contact with the caster wheels. Furthermore, during the movement forward, the first ramp surface transitions to the second ramp surface of the patient support apparatus. During this transition the apparatus moves upward (second direction and opposite the first direction), while the sliding member (integral element of the apparatus) slides backward (also opposite the first direction). Again, the second ramp surface would engage the object which would be on the ground even before the caster wheel would make contact.

    PNG
    media_image1.png
    224
    358
    media_image1.png
    Greyscale

Annotated Fig. 13.1 from Kazaoka

    PNG
    media_image2.png
    416
    576
    media_image2.png
    Greyscale

Annotated Fig. 3.1 from Kazaoka

    PNG
    media_image3.png
    798
    873
    media_image3.png
    Greyscale

Annotated Fig. 1.2 from Kazaoka


    PNG
    media_image4.png
    579
    1048
    media_image4.png
    Greyscale

Annotated Fig. 1 vs. Fig. 12 from Kazaoka


In regards to Claim 2, Kazaoka teaches: The patient support apparatus as set forth in claim 1, wherein said frame guard (7) comprises a guard member (55 – Fig. 1) arranged between said pair of caster wheel assemblies (Fig. 1).  

In regards to Claim 3, Kazaoka teaches: The patient support apparatus as set forth in claim 2, wherein said guard member (55) defines said first and second ramp surfaces (Para 0094 – “a wear preventing member 55 which can prevent an outer surface of the sliding member 7 from being worn away”).  

In regards to Claim 4, Kazaoka teaches: The patient support apparatus as set forth in claim 2, wherein said guard member (55) is arranged adjacent to one of said pair of caster wheel assemblies (55 is shown next to caster wheel assemblies 2, best shown in Figs. 1 and 3).  

In regards to Claim 5, Kazaoka teaches: The patient support apparatus as set forth in claim 1, wherein said frame guard (7) comprises a pair of guard members (see annotated examiner’s Fig. 3’s below) spaced from each other and arranged between said pair of caster wheel assemblies (see annotated examiner’s Fig. 3’s below).  

In regards to Claim 6, Kazaoka teaches: The patient support apparatus as set forth in claim 5, wherein each of said pair of guard members (see annotated examiner’s Fig. 3’s below) is arranged adjacent to a corresponding one of said pair of caster wheel assemblies (the pair of guard members shown in annotated examiner’s Fig. 3’s below are adjacent the caster wheel assemblies (2), best shown in Fig. 3).  

In regards to Claim 12, Kazaoka teaches: The patient support apparatus as set forth in claim 1, wherein said first ramp surface of said frame guard is disposed at a first angle relative to said reference plane (see annotated Fig. 1.3 below); H&H Docket No. 060252.00529wherein said second ramp surface of said frame guard is disposed at a second angle relative to said reference plane (see annotated Fig. 1.3 below); and wherein said first angle and said second angle are each oblique (see annotated Fig. 1.3 below – not at a right angle or parallel to reference plane).  

    PNG
    media_image5.png
    563
    641
    media_image5.png
    Greyscale

Annotated Fig. 1.3 from Kazaoka


In regards to Claim 13, Kazaoka teaches: The patient support apparatus as set forth in claim 1, wherein said first ramp surface (see annotated Fig. 1.2 from Kazaoka) of said frame guard is arranged so as to be substantially tangential to one of said caster wheels (see note #3 below) of said pair of caster wheel assemblies when said patient support apparatus moves in said first direction (see note #3 below).
Note #3: The first ramp surface (when looked at in the z-direction, or into the paper) is of a plane and inherently would contain a width dimension.  As such, the first ramp surface’s width, would be tangential to the wheel(s) when moving in a forward (to the right from Kazaoka) direction.

In regards to Claim 17, Kazaoka teaches: The patient support apparatus as set forth in claim 1, wherein said base comprises a cross support member (58 – Fig. 3) extending between a pair of longitudinal support members (see annotated examiner’s Fig. 3’s below); and wherein said frame guard comprises a guard member (55 – Fig. 1) coupled to said cross support member and arranged between said pair of caster wheel assemblies (Fig. 1).  

In regards to Claim 18, Kazaoka teaches: The patient support apparatus as set forth in claim 17, wherein said guard member (55) defines said first and second ramp surfaces and an apex arranged between said first and second ramp surfaces (Para 0094 – “a wear preventing member 55 which can prevent an outer surface of the sliding member 7 from being worn away”), wherein said apex of said guard member is spaced from the ground surface at a clearance distance (see annotated Fig. 1.4 from Kazaoka below).  

    PNG
    media_image6.png
    506
    530
    media_image6.png
    Greyscale

Annotated Fig. 1.4 from Kazaoka
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kazaoka (US 20060113733 A1).
In regards to Claim 15, Kazaoka teaches: The patient support apparatus as set forth in claim 1, wherein said base comprises first and second longitudinal support members (see annotated Examiner’s Figs 3’s. below) and first [and second cross] support members (see annotated Examiner’s Figs 3’s. below); and wherein said plurality of caster wheel assemblies is further defined as: a first pair of caster wheel assemblies members (see annotated Examiner’s Figs 3’s. below) spaced from each other and coupled to said first cross support member (see annotated Examiner’s Fig 3’s. below)  for pivoting movement about respective pivot axes (refer to Fig. 1.2 above, and case law portion below) cooperating to define a first reference plane (perpendicular to the reference plane shown in Fig. 3.1 above), each of said first pair of caster wheel assemblies comprising a respective first caster wheel, [and a second pair of caster wheel assemblies spaced from each other and coupled to said second cross support member for pivoting movement about respective pivot axes H&H Docket No. 060252.00529cooperating to define a second reference plane, each of said second pair of caster wheel assemblies comprising a respective second caster wheel.]
Kazaoka discloses the claimed invention except for explicitly disclosing: said base comprises second cross support member, pivot ax(es) and a second pair of caster wheel assemblies spaced from each other and coupled to said second cross support member for pivoting movement about respective pivot axes H&H Docket No. 060252.00529cooperating to define a second reference plane, each of said second pair of caster wheel assemblies comprising a respective second caster wheel.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have duplicated the pair of caster wheel assemblies, support member and integral connecting elements to translate the same motion on the opposite side of the wheel chair, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
It would have been obvious because Fig. 13 shows two identical front facing wheels that would be the same structure and function as the single wheel assembly best shown in Figs. 1 and 3 of Kazaoka. Incorporating an identical wheel assembly on the other side would allow for increase mobility of the device, less friction applied on the entire apparatus, and would distribute the forces evenly throughout each mechanism. There would also be an identical cross support member and separate but parallel pivot axis with regards to the second wheel assembly.


    PNG
    media_image7.png
    804
    1344
    media_image7.png
    Greyscale

Annotated Examiner’s Fig. 3’s

In regards to Claim 16, Kazaoka teaches: The patient support apparatus as set forth in claim 15, wherein said frame guard (7) is further defined as a first frame guard (see left side of Annotated Examiner’s Fig. 3’s) coupled to said first cross support member (see left side of Annotated Examiner’s Fig. 3’s) and defining said first and second ramp surfaces (see left side of Annotated Examiner’s Fig. 3’s) of said first frame guard (see left side of Annotated Examiner’s Fig. 3’s) relative to said first reference plane (perpendicular to the reference plane shown in Fig. 3.1 above), with said first ramp surface of said first frame guard arranged to engage an object (Para 0069/0080, Fig. 12) supported on the ground surface before the object contacts one or more of said caster wheels of said first pair of caster wheel assemblies when said patient support apparatus moves in the first direction (to the right in Fig. 12A-D), and with said second ramp surface of said first frame guard arranged to engage an object (Para 0069/0080, Fig. 12) supported on the ground surface before the object contacts one or more of said caster wheels of said first pair of caster wheel assemblies when said patient support apparatus moves in the second direction (moves upward Fig. 12B-D); and further comprising a second frame guard (see right side of Annotated Examiner’s Fig. 3’s) coupled to said second cross support member (see right side of Annotated Examiner’s Fig. 3’s) and defining first and second ramp surfaces (see right side of Annotated Examiner’s Fig. 3’s) of said second frame guard each disposed at an angle relative to said second reference plane (see right side of Annotated Examiner’s Fig. 3’s), with said first ramp surface of said second frame guard arranged to engage an object (Para 0069/0080, Fig. 12) supported on the ground surface before the object contacts one or more of said caster wheels of said second pair of caster wheel assemblies (Fig. 12) when said patient support apparatus moves in the first direction (to the right in Fig. 12A-D), and with said second ramp surface of said second frame guard arranged to engage an object (Para 0069/0080, Fig. 12) supported on the ground surface before the object contacts one or more of said caster wheels of said second pair of caster wheel assemblies when said patient support apparatus moves in the second direction (moves upward Fig. 12B-D).  

Allowable Subject Matter
	Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter (ASM):  
Claim 19 is considered ASM as the claim depends back to dependent claim 17, which gives primary antecedent basis to a guard member (55). In reference to Claim 19, the guard member (55), which is best shown in Figures 1 and 6, does comprise a body portion. However, would not comprise the later elements stated in Claim 19, such as: the first and second ramp surfaces (as the element has a wheeled surface), cross support members (only contains one axle), and the location of the body portion in relation to the other elements. Therefore, with the clarifying language and added descriptive features Claim 19 is considered ASM. 
Claim 20 is considered ASM as it is dependent upon Claim 19.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/30/2022